EXHIBIT 10.1

FIRST AMENDMENT TO THE HORIZON BANCORP

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective as of January 1, 2005)

WHEREAS, Horizon Bancorp (the “Company”) maintains the Horizon Bancorp 2005
Supplemental Executive Retirement Plan (Effective as of January 1, 2005) (the
“Plan”) for the benefit of certain eligible employees of the Company, Horizon
Bancorp, N.A. and any other affiliated company that adopts the Plan; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Plan should be amended to comply with the final regulations promulgated
under Internal Revenue Code Section 409A; and

WHEREAS, pursuant to the authority contained in Section 8.1 of the Plan, the
Company has reserved the right to amend the Plan by action of the Board;

NOW, THEREFORE, pursuant to the powers reserved to the Board under Section 8.1
of the Plan, and delegated to the undersigned individuals, the Plan is hereby
amended, effective as of January 1, 2008, by replacing Section 4.7 of the Plan
in its entirety with the following:

“Section 4.7 Acceleration of Time of Payment. Except as provided in Section 4.6
or this Section, the time or schedule of payment of a Participant’s Account
provided in Sections 4.1 through 4.5 may not be accelerated. The time and
schedule of payment of a Participant’s Account may be accelerated in accordance
with Treas. Reg. § 1.409A-3(j)(4).”

IN WITNESS WHEREOF, the undersigned officers of the Company have caused this
First Amendment to be executed this 25th day of September, 2008, but effective
as of January 1, 2008.

 

HORIZON BANCORP By:   /s/ Craig M. Dwight  

Craig M. Dwight,

President and Chief Executive Officer

 

ATTEST: By:   /s/ James H. Foglesong   James H. Foglesong, Chief Financial
Officer

 

 